Case:18-18627-JGR Doc#:59 Filed:09/09/19                Entered:09/09/19 11:42:14 Page1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                        )
                                              )
DENNIS K. OBDUSKEY,                           )
                                              )       Case No.: 18-18627-JGR
                                              )       Chapter 13
Debtor.                                       )

                           RESPONSE TO OBJECTION TO CLAIM

        COMES NOW the debtor through counsel and submits the following response to the
trustee’s objection:

         1.   The debtor requests that this claim be allowed even though it is filed late.

         2.   The claim should be allowed because no harm will occur as it relates to other
              creditors.

         3.   The debtor has recently been audited by the IRS and this has resulted in an
              increase in the amount of his priority obligations to the IRS. The debtor expects
              that he will need to modify the plan to provide for the increased amounts payable
              to the IRS and, potentially, to the CDR. (An increase in the net income on the
              debtor’s returns should also trigger an increase in the amount payable to the
              CDR.) Accordingly, it is very likely that the debtor will need to modify the plan
              in any event.

         4.   The debtor was not aware of the James Ware claim because he did not receive an
              invoice from this creditor until July 5, 2019. This being said, the debtor believes
              that the services referenced in the invoice were provided to the debtor prior to the
              filing of the petition in this case. Please see the attached Exhibit A which is a
              copy of that creditor’s invoice emailed to him in July, 2019.

         5.   It is in the best interest of the debtor to see that all claims are addressed in this
              chapter 13 which includes James Ware and the taxing authorities.

         6.   The impact of modifying the plan to provide for the IRS and the CDR will be to
              lower the amount payable to class IV, unsecured creditors in any event.
              Accordingly, it makes sense for the debtor to be allowed to include this claim with
              his list of class IV unsecured creditors given the minimal impact to all parties
              involved.

              Respectfully submitted this 9th day of September, 2019.
Case:18-18627-JGR Doc#:59 Filed:09/09/19               Entered:09/09/19 11:42:14 Page2 of 2




                                      Law Office of Stephen H. Swift, P.C.

                                      _/s/ Stephen H. Swift______________
                                      Stephen H. Swift, #14766
                                      Attorneys for Debtor(s)
                                      733 East Costilla Street
                                      Suites A & B
                                      Colorado Springs, CO 80903
                                      (719) 520-0164
                                      (719) 520-0248 fax transmission
                                      E-mail: stephen.swift@swiftlaw.net

                                 CERTIFICATE OF MAILING

I certify that a copy of the following was mailed, postage prepaid, this 9th day of September, 2019
to the following persons:

 VIA E-MAIL TO:                                   VIA ECF TO:

 denniso@airbiz.net                               Douglas B. Kiel, Esq.
                                                  Chapter 13 Trustee
 Dennis K. Obduskey                               7100 East Belleview Avenue
 604 Alpine Avenue                                Suite 300
 Pueblo, CO 81005                                 Greenwood Village, CO 80111
 EFILED TO:

 Clerk, US Bankruptcy Court

                                             _/s/ Stephen H. Swift______
